DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 03/07/2022 are acknowledged and have been fully considered.  Claims 1-20 are pending.  Claims 1, 9, 11-14 and 17-20 have been amended.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 15 are objected to for convoluted language “washing an organ for transplant” in line 3. It is suggested to amend to “washing the organ”.
Claim 15 is objected to because the preamble “A method for in-vitro chimerization for organ transplants” is grammatically incorrect.  It is suggested to be amended to “A method for in-vitro chimerization of an organ for transplantation”. 
Claim 9 is objected to because of the following informalities: some ingredients of the wash media are recited in a list separated by semicolons and this is an incorrect format, for example “Hank’s balanced salt solution (HBSS) without phenol red;” in line 3. A comma should be used as the separator. It is suggested to be amended to “Hank’s balanced salt solution (HBSS) without phenol red,”
Claims 11 and 17 are objected to because of convoluted language: “a beta lactamic group”, “an aminoglycoside group” , “a fluoroquinolone group” in claim 11 and “a beta lactamic group”, “an aminoglycosides group” and “a fluoroquinolone group” in claim 17.  
Claims 11-12 and 17-18 are objected to because of incorrect Markush language, “comprises at least one of a” in claim 11, “is at least one of a” in claim 12, “comprises one of a” in claim 17 and “is at least one of a” in claim 18. “selected from the group of”, “selected from”.  
It is suggested to amend claims 11-12 and 17-18 as follows to obviate the objections:
Claim 11. The method of claim 9, wherein the antibiotic is selected from the group consisting of a beta lactam, an aminoglycoside, a fluoroquinolone and/or combinations thereof.
Claim 12. The method of claim 9, wherein the antifungal agent is selected from the group consisting of a polyene, an imidazole, a triazole, a thiazole, an echinocandin and/or combinations thereof.
Claim 17. The method of claim 16, wherein the antibiotic is selected from the group consisting of a beta lactam, an aminoglycoside, a fluoroquinolone and/or combinations thereof.
Claim 18. The method of claim 16, wherein the antifungal agent is selected from the group consisting of a polyene, an imidazole, a triazole, a thiazole, an echinocandin and/or combinations thereof.
Claim 19 is objected to because the phrase “nicotinamide 0.25-0.50 mg/ml” in line 6 is grammatically incorrect. It is suggested to amend to “nicotinamide at a concentration of 0.25-0.50 mg/ml”.
Claim 20 is objected to because of the following informalities: some ingredients of the culture media are recited in a list separated by semicolons and this is an incorrect format, for example “RPMI without phenol red;” in line 3. A comma should be used as the separator. Claim 20 is also objected to because “RPMI” in line 2 is not the correct name.  It is suggested to amend to “RPMI 1640 medium without phenol red,”. Claim 20 is also objected to because the phrase “nicotinamide 0.25-0.50 at a concentration of mg/ml” in line 6 is grammatically incorrect. It is suggested to amend to “nicotinamide at a concentration of 0.25-0.50 mg/ml”.
 Appropriate correction is needed.

Duplicate Claims Warning
Applicant is advised that should claim 19 be found allowable, claim 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The rejections below are maintained and modified as necessitated by the amendments filed on 03/07/2022.
Claims 9-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites adding bone marrow cells to the culture media and later recite “which coats the organ with the bone marrow cells” in lines 9-10 and renders the claims indefinite.  It is not clear if the latter recitation “coats the organ with the bone marrow cells” is an intended outcome of the earlier step of adding the bone marrow cells to the culture media or if it is an active method step of “coating” the organ with the bone marrow cells while the organ is incubating in the wash media containing bone marrow cells.    Dependent claims 9-14 and 16-20 are rejected for the same reason.  It is suggested to delete “which coats the organ with the bone marrow cells” to obviate the rejections.
Claim 11 is further indefinite because of the limitation “wherein the antibiotic comprises at least one of a beta lactamic group, an aminoglycoside group and a fluoroquinolone group, or combinations thereof”. The claim is indefinite because it is not clear if a single antibiotic comprises one or more of the recited groups, or if the wash media comprises one or more of the different antibiotics. It is suggested to amend claim 11 as suggested above on page 3 to obviate the rejection.
Appropriate clarification is required.

Claim Rejections - 35 USC § 103 (Maintained)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-20 stand rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2013/114372; Pub. Aug. 8, 2013; Of Record) in view of Thatte (US 2004/0102415; Pub. May 27, 2004; Of Record), RPMI (Sigma Aldrich Catalog, Webpage, 2008), Chang (US 2005/0260748; Pub. Nov. 24, 2005; Of Record) and Hwang (US 2005/0032122; Pub. Feb. 10, 2005; Of Record) as evidenced by Mesa-Arango (It only takes one to do many jobs: Amphotericin B as an antifungal and immunomodulatory drug, Frontiers in Microbiology, Aug. 2012, Vol. 3; Of Record).
Regarding claims 1, 9, 13 and 15, Cohen teaches methods of treating an organ prior to transplantation thereof into a recipient to reduce immunogenicity of the organ (see abstract).  Cohen teaches the method comprises providing an organ intended for transplantation and ablating the cells composing the blood vessels of said organ to reduce immunogenicity (page 2 last 6 lines).  Cohen teaches the method further comprises perfusing the organ with a washing solution prior to, after and/or in between the perfusion cycles.  Cohen teaches the method further comprises perfusing with a protective solution and a preservation solution during and/or after the subjecting the organ to the at least one cycle of perfusion with the ablating solution (see page 4 para. 3-5).  Cohen teaches the ablated organ is re-seeded with cells prior to transplantation of the organ.  Cohen teaches the cells may be autologous to the host into which the graft is transplanted (see page 29 para 1-2; reads on cells obtained from a recipient).  Cohen teaches cells can be stem cells including bone marrow cells (see para across pages 29-30).  Cohen teaches the organ is contacted with a population of cells under conditions in which the cells can engraft, multiply and/or differentiate on the surface of the organ.  Cohen teaches cells can also be perfused into the organ (see page 4 last 3 paras.).  Cohen teaches the method is performed ex vivo (see page 4 para. 6, reads on in-vitro method).  Cohen teaches harvesting the donor organ and placed in a 4°C sterile saline solution and kept at 4°C until further processing (see Example 1 on page 45).  Cohen teaches the washing solution refers to a hypertonic solution, 3M NaCl (see page 10 para. 3).  Cohen teaches perfusing the organ with cold 0.9% saline solution (see Example 2 para. 2).  This reads on an electrolytic solution.  The instant specification discloses an electrolytic solution comprises sodium chloride (see [0026] of PGPub).  Cohen teaches a perfusion apparatus in which its methods are carried out.  Cohen teaches the organ is received within a perfusion chamber which is a vessel or a plastic bowl (see page 27 paras. 4-5, Fig.4 – this reads on organ being washed with an electrolytic solution in a container). 
Cohen teaches selective ablation of endothelial cells and then perfusing the organ with a protective solution.  Cohen teaches perfusion of the organ with the protective solution allows washing of residual cellular components, enzymes or detergents (see Example 4 on page 46).  This reads on the step of replacing the electrolytic solution with a wash media. 
Cohen teaches re-populating the organ with cells prior to transplantation.  The re-populating cells can replace the ablated cells.  Cohen teaches the re-population is done by perfusing the organ with a cell culture solution comprising autologous cells using the perfusion apparatus.  Cohen teaches unattached cells are washed away.  See Example 7.  Cohen teaches the cells may be autologous to the host into which the graft is transplanted (see page 29 para 1-2; reads on cells obtained from a recipient).  Cohen teaches cells can be stem cells including bone marrow cells (see para across pages 29-30).  This repopulation step would result in coating of the organ with the added bone marrow cells.
Cohen teaches the protective solution to be any fluid designed to protect the organ from undesired injury.  Cohen teaches the protective solution to comprise antioxidants, anti-microbial agents (see page 10 para. 5).  Cohen teaches the protective solution to comprise amino acids L-glutamine, buffers, inorganic salts, vitamins (see page 26, para 4-5).  Cohen teaches the protective solutions can include compounds that preserve the treated organ, or to prepare the treated organ for cell re-population and/or stimulate cells during the repopulation process (see page 26 last para.).  Cohen teaches the buffers to include glutamate (see page 22 para. 4).  Cohen teaches the cell culture medium to comprise a base medium including RPMI and buffers to maintain physiological pH (page 32 para. 4 lines 4-8).  Cohen teaches the cell culture medium to comprise sodium pyruvate (page 32 para 4 line 11), antibiotics such as penicillin and streptomycin, amino acids such as glutamine (page 32 para. 2).
Cohen does not teach all of the recited ingredients in the wash media and the culture media.  Cohen does not teach HBSS without phenol red, RPMI without phenol red, bovine albumin or peptone, vitamin C, N-acetylcysteine, nicotinamide and amphotericin B.
Thatte teaches organ preservation solutions comprising Hank’s balanced salt solution and vitamin C as an antioxidant at 500 µM.  Thatte teaches its solutions extend the preservation time of the harvested organ (see [0016]).
RPMI-1640 teaches RPMI-1640 is a common cell culture medium for culturing stem cells.  RPMI-1640 teaches phenol red interferes with growth of some cells and is recommended to not be included (see page 1 Title, page 3 Other notes).
Chang teaches cell culture media for culturing stem cells including RPMI-1640 ([0334]) comprising vitamin C at least about 0.05 mM (see [0015]), N-acetyl-L-cysteine at 0.5mM to 2mM ([0016]), nicotinamide at a concentration of 1mM to 10mM ([0018]). Chang teaches antibiotics penicillin at 100units/ml, streptomycin at 100µg/ml, and antimycotic (which is antifungal) amphotericin B at 0.25µg/ml (see [0336]).
Hwang teaches cell culture media for stem cells comprising peptone at 1 mg/ml as a serum substitute (see claim 5, Table 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the protective solution of Cohen and include HBSS and vitamin C as taught by Thatte, RPMI without phenol red as taught by RPMI-1640, N-acetyl-L-cysteine, nicotinamide and amphotericin as taught by Chang, and peptone as taught by Hwang.  One of ordinary skill in the art would be motivated to do so because Thatte teaches its solutions comprising HBSS and vitamin C extend the preservation time of the harvested organ.  One of ordinary skill would be motivated to add these to the protective solution of Cohen to protect the organ before transplantation.  One of ordinary skill in the art would be motivated to include RPMI without phenol red because RPMI-1640 teaches phenol red interferes with growth of some cells.  One of ordinary skill in the art would also be motivated to further modify the protective solution of Cohen in view of Thatte and include the HBSS also without phenol red so as to not interfere with the growth of the repopulated cells in the methods of Cohen.  One of ordinary skill in the art would be motivated to include N-acetyl-L-cysteine and nicotinamide as taught by Chang and peptone as taught by Kwang because these ingredients are added to cell culture media when culturing stem cells. One of ordinary skill in the art would be motivated to add amphotericin B because it is an antifungal agent and would add it to the protective solution of Cohen to prevent fungal growth in the organ.
Regarding claim 2, Cohen teaches the repopulated cells are expanded in culture for a period from 1 to 6 hours (see page 30 last para).
Regarding claim 3, Cohen teaches the organ is perfused with a oxygenated medical fluid, such as oxygenated cross-linked hemoglobin (which has 100% oxygenation) (see Example 8, p. 49, lines 5-7).
Regarding claim 4, Cohen teaches wash media is perfused at 50 ml/min until it reaches the end of the cannulated vessel (see Example 3, p. 46).  Cohen teaches repopulating the cells in culture media using the same perfusion apparatus (see Example 7, p. 48).  It would be obvious to one of ordinary skill in the art to perfuse the culture media with cells also at 50ml/min.
Regarding claims 5-6, Cohen teaches maintaining the organ during the washing/protective steps at temperatures of 4°C (see Example 5, p. 46). 
Regarding claims 10,16, Chang teaches the culture media to comprise vitamin C (see [0015]).
Regarding claims 11,17, Chang teaches the culture media to comprise penicillin (see [0325]) which is beta-lactam.
Regarding claims 12,18, Chang teaches culture media to comprise amphotericin B (see [0325]) which is a polyene (evidenced by Mesa-Arango page 1 col. 1 first para).
Regarding the concentrations of the different ingredients in claims 14,19 and 20, Chang teaches cell culture media for culturing stem cells including RPMI-1640 ([0334]) comprising vitamin C at least about 0.05 mM (see [0015]), N-acetyl-L-cysteine at 0.5mM to 2mM ([0016]), nicotinamide at a concentration of 1mM to 10mM ([0018]).  Chang teaches antibiotics penicillin at 100units/ml, streptomycin at 100µg/ml, and antimycotic (which is antifungal) amphotericin B at 0.25µg/ml (see [0336]).  Hwang teaches cell culture media for stem cells comprising peptone at 1 mg/ml as a serum substitute (see claim 5, Table 7).  RPMI-teaches RPMI-1640 comprises glutamate at 0.02 mg/ml. Cohen teaches the different ingredients in the solutions can added in amounts that are empirical and determined by experimentation.  Further, differences in concentration will not support patentability unless there is evidence indicating the concentration is critical. Finding the optimum concentration of the ingredients by routine experimentation is obvious to one of ordinary skill.  See MPEP 2144.05.
The teachings of Cohen, Thatte, RPMI-1640, Chang, Kwang renders claims 1-6 and 9-20 obvious.

Claims 7 and 8 stand rejected under 35 U.S.C. 103 as being unpatentable over Cohen (WO 2013/114372; Pub. Aug. 8, 2013; Of Record) in view of Thatte (US 2004/0102415; Pub. May 27, 2004; Of Record), RPMI (Sigma Aldrich Catalog, Webpage, 2008), Chang (US 2005/0260748; Pub. Nov. 24, 2005; Of Record) and Hwang (US 2005/0032122; Pub. Feb. 10, 2005; Of Record) as evidenced by Mesa-Arango (It only takes one to do many jobs: Amphotericin B as an antifungal and immunomodulatory drug, Frontiers in Microbiology, Aug. 2012, Vol. 3; Of Record) as applied to claims 1-6 and 9-20 and further in view of Stolzing (Effect of reduced culture temperature on antioxidant defenses of mesenchymal stem cells, Free Radical biology and Medicine, 2006; Of Record).
Regarding claims 7 and 8, Cohen does not teach culturing the organ with the reseeded bone marrow cells at a temperature of 30-33oC.  Stolzing teaches mesenchymal stem cells are cultures at reduced temperature of 32oC to decrease accumulation of oxidative damage and improve long term viability (Fig. 2-6).
It would have been obvious to one of ordinary skill in the art to further modify the methods of Cohen in view of Thatte, RPMI, Chang and Huang to culture the reseeded bone marrow stem cells at a temperature of 32oC because Stolzing teaches it decreases oxidative damage.
The teachings of Cohen, Thatte, RPMI-1640, Chang, Kwang and Stolzing renders claims 7 and 8 obvious.

Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. Applicants argue that the present method would not be obvious over Cohen because Cohen requires the ablation of cells in the tissue and that the steps of Cohen are specifically directed to tissues which have been subject to ablation. Applicants argue that in the instant method the tissues are not treated with ablating solutions and the present method is directed to preventing death of cells and ablation of cells in the tissues. Applicants argue that therefore the instant claims are not obvious over the methods of Cohen (see page 3 of remarks filed 03/07/2022). 
These arguments are not persuasive because it is noted that the present methods use the transitional term “comprising” (see line 2 in claims 1 and 15). The transitional term “comprising” is inclusive or open-ended and does not exclude additional, unrecited method steps. The instant methods do not exclude an ablation step. Further, it is noted that Cohen teaches the ablated organ is re-seeded with cells prior to transplantation of the organ. Cohen teaches the cells may be autologous to the host into which the graft is transplanted (see page 29 para 1-2; reads on cells obtained from a recipient).  Cohen teaches cells can be stem cells including bone marrow cells (see para across pages 29-30).  Cohen teaches the organ is contacted with a population of cells under conditions in which the cells can engraft, multiply and/or differentiate on the surface of the organ.  Cohen teaches cells can also be perfused into the organ (see page 4 last 3 paras.). 
It is also noted that applicants present arguments only regarding the teachings of Cohen, whereas claims 1-6 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Cohen in view of Thatte, RPMI, Chang and Hwang, while claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Cohen in view of Thatte, RPMI, Chang, Hwang and Stolzing. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The rejections of the claims under 35 USC 103 are being maintained.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657